DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The examiner agrees that the amendment to the claims overcome the objection and the rejection under 112(a) and 112(b).
The objection and rejection under 112(a) and 112(b) are withdrawn.
The examiner agrees the amendment claims are no longer interpreted under 112f.
Applicant’s arguments, see pages 3-6, filled on 06/21/2022, with respect to the rejection(s) of claim(s) 1, 2, 3, 5, 6, 12, 14, 16, and 17 under Kazuhiko in view of Tomoko have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon consideration, a new grounds of rejection is made in view of Tomoko and Kodama, M. et al. US Patent no. US 20100107970 A1 (hereinafter Kodama) for claim 1 and  Tomoko, Kodama, and Kazuhiko for claim 12.
In response to the basis to overcome rejection of claims 1 and 12 in p. 8 regarding “However, Applicant respectfully asserts that one of ordinary skill in the art would not be led to combine KAZUHIKO and TOMOKO and arrive at the present claimed invention, because measuring the transmissivity in order to measure the thickness of the translucent object is significantly different from measuring the transmissivity itself.”, examiner’s agrees that combining Kazuhiko directly with Tomoko changes the principle operation of Kazuhiko. Thus the rejection has been withdrawn. Further, it is respectfully pointed out to applicant that to resolve this deficiency, the examiner introduced Kodama, where Kodama teaches measuring the transmittance of a crucible (See paragraph [0046] column 2 lines 6-15 in Kodama.). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomoko, K. et al. JP H09210848 A (hereinafter Tomoko) and in view of  Kodama, M. et al. U. S. Patent No. US 20100107970 A1 (hereinafter Kodama).
Regarding claim 1, Tomoko teaches a method of measuring transmittance of a glass sample (See Fig. 6 in Tomoko.), comprising: emitting a parallel light from a light source (See Lo in Fig. 6 in Tomoko.) disposed on a side of one wall surface of a glass sample (This is shown in Fig. 6 and see p. 5 [0023] paragraph 3 line 1 in Tomoko.) toward a predetermined measurement point on the glass sample (This is shown in Fig. 6 in Tomoko.); measuring reception levels of light transmitted through the glass sample (this refers to “the transmitted and scattered light of the sample is introduced into the detector after averaging the intensity” in paragraph [0003] lines 3-5 in Tomoko.) at a plurality of positions by disposing a detector at the plurality of positions on a circle centered around an exit point of the parallel light on the other side of the wall surface of the glass sample (This is shown in Fig. 6 in Tomoko. The detector 4 moved at the plurality of positions on a circle centered around an exit point of the parallel light on the other side of the wall surface of the glass sample and see p. 5 [0023] paragraph 3 line 1 in Tomoko.); and calculating a transmittance of the glass sample (This refers to “From FIG. 2, the transmittances of the brown frosted glass and the colorless frosted glass are greatly different, and the colorless frosted glass has a transmittance of 350 to 70.”  in paragraph [0026] lines 1-3 in Tomoko.) at the predetermined measurement point (see Fig. 6 item L, which is the predetermined measurement point, in Tomoko) based on a plurality of the reception levels (see paragraph [0003] lines 3-5 in Tomoko) of the transmitted light measured at the plurality of positions (Fig. 6 shows this limitation in Tomoko).  
However, Tomoko is silent with respect to a quartz crucible.
Kodama, from the same field of endeavor as Tomoko, teaches measuring the transmittance of a crucible (See paragraph [0046] column 2 lines 6-15 in Kodama.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Kodama to Tomoko to have measuring the transmittance of a crucible in order to characterize the different layers of the crucible (See paragraph [0013] lines 2-5 in Kodama.). 
Regarding claim 2, Tomoko teaches the method of measuring transmittance according to Claim 1, wherein further comprising turning a single detector is turned along the circle to position the detector at the plurality of positions (See item 4, which corresponds to the detector in Fig. 6 Tomoko. The arrows in item 4 indicate the detector can move at a plurality of positions with respect to L.).
Regarding claim 3, Tomoko teaches the method of measuring transmittance according to claim 2, wherein a maximum turning angle of the detector with respect to a light axis of the parallel light is 450 or more (this refers to “the integrating sphere 2 can collect the transmitted scattered light L 1 of the sample 1 over all angles.” in paragraph [0020] lines 3-4 in Tomoko).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomoko and Kodama as applied to claim 1 above, and further in view of  Akasaka, T. et al. JP 2009300165 A (hereinafter Akasaka).
Regarding claim 4, Tomoko does not teach the method of measuring transmittance according to Claim 1, wherein: the detector further includes a plurality of detectors  previously disposed at the plurality of positions; and the calculating of the transmittance of the quartz crucible includes using the plurality of detectors.  
Akasaka, from the same field of endeavor as Tomoko, teaches wherein: the detector further includes a plurality of detectors (See item 2, which is the detector in Fig. 1 and line 164 in Akasaka. Each of those detecting units are individual detectors.) previously disposed at the plurality of positions (Fig. 1 shows this limitation. Each of the detecting units are previously disposed at the plurality of positions.); and the calculating of the transmittance of the quartz crucible (Kodama teaches this limitation, see claim 1.) includes using the plurality of detectors (See lines 164-167 in Akasaka.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Akasaka to Tomoko to have the detector further includes a plurality of detectors   previously disposed at the plurality of positions; and the calculating of the transmittance of the quartz crucible includes using the plurality of detectors in order to optimize the measurement of the intensity and transmittance on the quartz crucible.
Claim(s) 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomoko and Kodama as applied to claim 1 above, and further in view of  Kazuhiko, K. et al. JP 2000146533 A (hereinafter Kazuhiko).
Regarding claim 5, Tomoko does not teach the method of measuring transmittance according to Claim 1, further comprising: disposing the light source outside the quartz crucible, disposing the detector inside the quartz crucible; and the transmittance of the quartz crucible in a nondestructive manner by receiving the parallel light emitted from the light source toward the quartz crucible using the detector.
Kazuhiko, from the same field of endeavor as Tomoko, teaches the method of measuring transmittance according to Claim 1, further comprising: disposing the light source (this refers to “light source 2” in paragraph [0056] line 5 in Kazuhiko) outside the quartz crucible (this refers to “outer peripheral side” in paragraph [0056] line 5 in Kazuhiko), disposing the detector (this refers to “the photomultiplier tube 6 is disposed on the inner peripheral side” in paragraph [0056] lines 5-6 in Kazuhiko) inside the quartz crucible (this refers to “the inner peripheral side” in paragraph [0056] lines 6 in Kazuhiko); and the transmittance of the quartz crucible (This refers to “the same effect can be obtained”. The transmittance would be the same if the detector and light source interchanged location.) in a nondestructive manner (this refers to “the thickness of each layer can be calculated non-destructively and easily” in paragraph [0059] lines 3-4 in Kazuhiko) by receiving the parallel light (This refers to “the same effect can be obtained”. The light would still be parallel if the detector and light source interchanged location.) emitted from the light source toward the quartz crucible using the detector.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Kazuhiko to Tomoko to have the method of measuring transmittance according to Claim 1, further comprising: disposing the light source outside the quartz crucible, disposing the detector inside the quartz crucible; and the transmittance of the quartz crucible in a nondestructive manner by receiving the parallel light emitted from the light source toward the quartz crucible using the detector in order to detect the transmittance of the crucible (See p. 3 paragraph 1 lines 1-2 in Kazuhiko.).
Regarding claim 6, Tomoko does not teach the method of measuring transmittance according to Claim 1, further comprising measuring the transmittance at a plurality of measurement points different in position in the vertical direction of the quartz crucible by moving the positions of the light source and detector in the vertical direction along the wall surface of the quartz crucible.
Kazuhiko, from the same field of endeavor as Tomoko, teaches the method of measuring transmittance according to Claim 1, further comprising measuring the transmittance at a plurality of measurement points different in position in the vertical direction of the quartz crucible by moving the positions (this refers to “follows the surface of the quartz crucible to be measured” in paragraph [0057] in line 3 in Kazuhiko) of the light source (The light source is attached to an arm moving together with the detector, see paragraph [0057] lines 2-3 in Kazuhiko.) and detector (The detector is attached to an arm moving together with the light source, see paragraph [0057] lines 2-3 in Kazuhiko.) in the vertical direction along the wall surface of the quartz crucible (From Fig. 1, the detector and light source are in vertical direction with respect to the surface of the quartz crucible.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Kazuhiko to Tomoko to have the method of measuring transmittance according to Claim 1, further comprising measuring the transmittance at a plurality of measurement points different in position in the vertical direction of the quartz crucible by moving the positions of the light source and detector in the vertical direction along the wall surface of the quartz crucible in order to measure the transmittance of the desired position of the quartz crucible (See p. 11 paragraph 11 line 4 in Kazuhiko.).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomoko and Kodama as applied to claim 1 above, and further in view of Toshiaki, S. et al. WO 2015099001 A1 (hereinafter Toshiaki).
Regarding claim 7, Tomoko does not teach the method of measuring transmittance according to Claim 1, further comprising measuring the transmittance at a plurality of measurement points different in position in the circumferential direction of the quartz crucible by relatively moving the positions of the light source and detector with respect to the quartz crucible in the circumferential direction along the wall surface of the quartz crucible.  
Toshiaki, from the same field of endeavor as Tomoko, teaches the method of measuring transmittance according to Claim 1, further comprising measuring the transmittance at a plurality of measurement points different in position in the circumferential direction of the quartz crucible (see item R Fig. 4 10B, which represents the circumferential direction of the quartz crucible in Toshiaki) by relatively moving the positions of the light source (From Fig. 4 10B, the light source, item 11a, is at rest relative to the moving crucible in Toshiaki) and detector (From Fig. 4 10B, the detector, item 14, is at rest relative to the moving crucible in Toshiaki) with respect to the quartz crucible (the crucible is rotating in Fig. 4 10B in Toshiaki) in the circumferential direction along the wall surface of the quartz crucible (see item 3 Fig. 4 10B).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Toshiaki to Kazuhiko to have the method of measuring transmittance according to Claim 1, further comprising measuring the transmittance at a plurality of measurement points different in position in the circumferential direction of the quartz crucible by relatively moving the positions of the light source and detector with respect to the quartz crucible in the circumferential direction along the wall surface of the quartz crucible in order to maximize the measurement of the intensity and transmittance on the entire area of the quartz crucible nondestructively (see paragraph 24 line 6 in Toshiaki).
Claim(s) 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomoko and Kodama as applied to claim 1 above, and further in view of Park, K.  et al. CN 102539390 A (hereinafter Park).
Regarding claim 8, Tomoko teaches parallel light (See p. 3 last paragraph line 1 in Tomoko.) but is silent with respect to the light source is a laser and having an expanded beam diameter. Regarding claim 9, Tomoko is silent with respect to the expanded beam diameter is 5 mm or more.
Park, from the same field of endeavor as Kazuhiko, teaches the light source is a laser (this refers to “laser” in paragraph [0044] line 5 in Park), outputting a laser beam (The gray bold line is the output laser beam of the laser in Fig. 4 in Park), having an expanded beam diameter (this refers to “beam expander” in paragraph [0044] line 5 in Park) and the expanded beam diameter is 5 mm (this refers to “the patterned glass substrate is of 5 mm size after the beam expander expanding a laser beam two times” in paragraph [0044] lines 4-5 in Park).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Park to Kazuhiko to use a laser, outputting a laser beam, having an expanded beam diameter, and the expanded beam diameter is 5 mm for the purpose of optimizing the accuracy measurement of the intensity and transmittance of the quartz crucible (see paragraph [0037] lines 1-4 in Park).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomoko and Kodama as applied to claim 1 above, and further in view of Juvinall, J.  et al. WO 2005073699 A1 (hereinafter Juvinall).
Regarding claim 10, Tomoko is silent with respect to the method of measuring transmittance of a quartz crucible according to Claim 1, wherein the parallel light is a laser line light converted from a laser beam output from a laser light source.
Juvinall, from the same field of endeavor as Kazuhiko, discloses a laser line light converted from a laser beam output from a laser light source (this refers to “a line generator 68 for transforming the beam into a line.” in p. 9 paragraph 2 line 6 in Juvinall).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Juvinall to Tomoko to convert the laser beam into a laser line light using a line generator for the purpose of optimizing the measurement of the intensity and transmittance of the quartz crucible.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomoko Kodama, and Juvinall as applied to claim 10 above, and further in view of Mitsumasa, O. et al. JP 11183149 A (hereinafter Mitsumasa).
Regarding claim 11, Tomoko is silent with respect to the method of measuring transmittance of a quartz crucible according to claim 10, wherein the spot length of the laser line light is 10 mm or more.
Mitsumasa, from the same field of endeavor as Kazuhiko, discloses the spot length of the laser line light is 10 mm (This refers to “the line generator lens 5 has a width of 14 to 20 μm and a length of 10 mm” in paragraph [0013] lines 11-12 and item 9 in Fig. 1 in Mitsumasa. The laser line light is 10 mm.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Mitsumasa to Tomoko when modified by Juvinall to have the spot length of the laser line light 10 mm for the purpose of optimizing the precision and speed of the measurement of the transmittance of the quartz crucible (see paragraph [0009] lines 1-3 in Mitsumasa).
Claim(s) 12, 13, 14, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomoko, Kodama, and Kazuhiko.
Regarding claim 12, Tomoko teaches a transmittance measurement apparatus for a glass sample (See Fig. 6 in Tomoko.) comprising: a light source (See Lo in Fig. 6 in Tomoko.) disposed on a side of one wall surface of a glass sample (This is shown in Fig. 6 and see p. 5 [0023] paragraph 3 line 1 in Tomoko.) and configured to emit a parallel light toward a predetermined measurement point on the glass sample (This is shown in Fig. 6 in Tomoko.); at least one detector (See element 4 in Fig. 6 and p. 5 paragraph 8 line 1 in Tomoko.) disposed at the other wall surface side of the glass sample (This is shown in Fig. 6 in Tomoko. The detector is located on the other side of the glass sample.) and configured to receive light transmitted through the glass sample (This is shown in Fig. 6 in Tomoko. See paragraph [0003] lines 3-5 in Tomoko.); wherein the detector measures the reception levels of the light transmitted through the glass sample quartz crucible at a plurality of positions on a circle centered around an exit point of the parallel light on the other wall surface (This is shown in Fig. 6 in Tomoko. The detector 4 moved at the plurality of positions on a circle centered around an exit point of the parallel light on the other side of the wall surface of the glass sample and see p. 5 [0023] paragraph 3 line 1 in Tomoko.).
However, Tomoko is silent with respect to a quartz crucible.
Kodama, from the same field of endeavor as Tomoko, teaches measuring the transmittance of a crucible (See paragraph [0046] column 2 lines 6-15 in Kodama.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Kodama to Tomoko to have measuring the transmittance of a crucible in order to characterize the different layers of the crucible (See paragraph [0013] lines 2-5 in Kodama.).
Tomoko when modified by Kodama is silent with respect to a transmittance calculator configured to calculate the transmittance of the quartz crucible based on reception levels of the transmitted light measured by the detector and the transmittance calculator calculates the transmittance of the quartz crucible at the predetermined measurement point based on a plurality of reception levels of the transmitted light measured at the plurality of positions.
Kazuhiko, from the same field of endeavor as Tomoko, teaches a transmittance calculator (this refers to the “transmittance calculator 7a” in paragraph [0027] lines 10-11 in Kazuhiko) configured to calculate the transmittance of the quartz crucible (this refers to the “calculates the transmittance” in paragraph [0027] lines 10-11 in Kazuhiko) based on reception levels (this refers to the “based on the input light intensity” in paragraph [0027] lines 10-11 in Kazuhiko) of the transmitted light measured by the detector (this refers to “the light intensity detected by the photomultiplier tube 6” in paragraph [0027] lines 8-9 in Kazuhiko ) and the transmittance calculator (See paragraph [0027] lines 10-11 in Kazuhiko. Kazuhiko teaches this limitation.) calculates the transmittance of the quartz crucible (See paragraph [0027] lines 10-11 in Kazuhiko. Kazuhiko teaches this limitation.) at the predetermined measurement point (Tomoko teaches this limitation. See Fig. 6 in Tomoko. L is the predetermined measurement point) based on a plurality of reception levels of the transmitted light measured at the plurality of positions (Tomoko teaches this limitation. See Fig. 6 in Tomoko. In Fig. 6 the arrows in the detector indicates the detector is measuring the intensity at a plurality of positions with respect to L).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Kazuhiko to Tomoko when modified by Kodama to have a transmittance calculator configured to calculate the transmittance of the quartz crucible based on reception levels of the transmitted light measured by the detector and the transmittance calculator calculates the transmittance of the quartz crucible at the predetermined measurement point based on a plurality of reception levels of the transmitted light measured at the plurality of positions in order to calculate the transmittance (See p. 6 paragraph 8 line 3 in Kazuhiko.).
Regarding claim 13, Tomoko teaches the transmittance measurement apparatus according to Claim 12 further comprising a turning support that turns a single detector along the circle (this refers to “integrating sphere 2” in paragraph [0015] line 3 and Fig. 1 item 2, which corresponds to the integrating sphere, and 4, which corresponds to the detector, in Tomoko. The integrating sphere allows the detector to turn.).
Regarding claim 14, Tomoko teaches the transmittance measurement apparatus according to Claim 13, wherein a maximum turning angle of the detector with respect to a light axis of the parallel light is 450 or more (this refers to “the integrating sphere 2 can collect the transmitted scattered light L 1 of the sample 1 over all angles.” in paragraph [0020] lines 3-4 in Tomoko).  
Regarding claim 16, Tomoko does not teach the transmittance measurement apparatus according to Claim 12, wherein the light source is disposed outside the quartz crucible, the detector is disposed inside the quartz crucible, and the transmittance of the quartz crucible is measured in a nondestructive manner by receiving the parallel light emitted from the light source toward the quartz crucible using the detector.  
Kazuhiko, from the same field of endeavor as Tomoko, teaches the transmittance measurement apparatus according to Claim 12 wherein the light source (this refers to “light source 2” in paragraph [0056] line 5 in Kazuhiko) is dispose (this refers to “disposed” in paragraph [0056] line 5 in Kazuhiko) outside the quartz crucible (this refers to “outer peripheral side” in paragraph [0056] line 5 in Kazuhiko), the detector (this refers to “the photomultiplier tube 6 is disposed on the inner peripheral side” in paragraph [0056] lines 5-6 in Kazuhiko) is dispose (this refers to “disposed” in paragraph [0056] line 6 in Kazuhiko) inside the quartz crucible (this refers to “the inner peripheral side” in paragraph [0056] lines 6 in Kazuhiko), and the transmittance (This refers to “the same effect can be obtained”. The transmittance would be the same if the detector and light source interchanged location.) of the quartz crucible is measured in a nondestructive manner (this refers to “the thickness of each layer can be calculated non-destructively and easily” in paragraph [0059] lines 3-4 in Kazuhiko) by receiving the parallel light (This refers to “the same effect can be obtained”. The light would still be parallel if the detector and light source interchanged location.) emitted from the light source toward the quartz crucible using the detector.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Kazuhiko to Tomoko to have the transmittance measurement apparatus according to Claim 12, wherein the light source is disposed outside the quartz crucible, the detector is disposed inside the quartz crucible, and the transmittance of the quartz crucible is measured in a nondestructive manner by receiving the parallel light emitted from the light source toward the quartz crucible using the detector in order to detect the transmittance of the crucible (See p. 3 paragraph 1 lines 1-2 in Kazuhiko.).
Regarding claim 17, Tomoko does not teach the transmittance measurement apparatus according to Claim 12 further comprising: a light projection position changing guide vertically moving the light source along the one wall surface of the quartz crucible; and a light reception position changing support vertically moving the detector along the other wall surface of the quartz crucible.
Kazuhiko from the same field of endeavor as Tomoko, teaches a light projection position changing guide (this refers to the “arm” in paragraph [0057] line 2 in Kazuhiko) vertically moving the light source along the one wall surface of the quartz crucible (This refers to the “the arm follows the surface of the quartz crucible to be measured” in paragraph [0057] line 3 in Kazuhiko. From Fig. 1 in Kazuhiko, the light source is in vertical direction with respect to the surface of the quartz crucible.) and a light reception position changing support (this refers to the “arm” in paragraph [0057] line 2 in Kazuhiko) vertically moving the detector along the other wall surface of the quartz crucible (This refers to the “the arm follows the surface of the quartz crucible to be measured” in paragraph [0057] line 3 in Kazuhiko. From Fig. 1 in Kazuhiko, the detector is in vertical direction with respect to the surface of the quartz crucible.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Kazuhiko to Tomoko to have the transmittance measurement apparatus according to Claim 12 further comprising: a light projection position changing guide vertically moving the light source along the one wall surface of the quartz crucible; and a light reception position changing support vertically moving the detector along the other wall surface of the quartz crucible in order to measure the transmittance of the desired position of the quartz crucible (See p. 11 paragraph 11 line 4 in Kazuhiko.).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomoko, Kodama, and Kazuhiko as applied to claim 12 above, and further in view of Akasaka.
Regarding claim 15, Tomoko fails to teach the transmittance measurement apparatus according to Claim 12 further comprising a plurality of detectors disposed at the plurality of positions.
Akasaka, from the same field of endeavor as Tomoko, teaches the transmittance measurement apparatus according to Claim 12 further comprising a plurality of detectors disposed at the plurality of positions (See item 2, which is the detector in Fig. 1 and line 164 in Akasaka. Each of those detecting units are individual detectors.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Akasaka to Tomoko to have the transmittance measurement apparatus according to Claim 12 further comprising a plurality of detectors disposed at the plurality of positions in order to optimize the measurement of the intensity and transmittance on the quartz crucible.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomoko, Kodama, and Kazuhiko as applied to claim 12 above, and further in view of Toshiaki.
Regarding claim 18, Tomoko does not teach the transmittance measurement apparatus according to Claim 12 further comprising a crucible rotation support rotating the quartz crucible.  
Toshiaki, from the same field of endeavor as Tomoko, teaches the transmittance measurement apparatus according to Claim 12 further comprising a crucible rotation support rotating the quartz crucible (this refers to “a platform supporting the crucible has both rotation function” in column 9 paragraph 7 line 5 in Toshiaki).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Toshiaki to Kazuhiko to have the transmittance measurement apparatus according to Claim 12 further comprising a crucible rotation support rotating the quartz crucible in order to maximize the measurement of the intensity and transmittance on the entire area of the quartz crucible nondestructively (see paragraph 24 line 6 in Toshiaki).
Claim(s) 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomoko, Kodama, and Kazuhiko as applied to claim 12 above, and further in view of Park.
Regarding claim 19, Tomoko is silent with respect to the light source is a laser outputting a laser beam and having a beam expander expanding the laser beam. Regarding claim 20, Tomoko is silent with respect to the expanded beam diameter of the laser beam is 5 mm or more.
Park, from the same field of endeavor as Tomoko, teaches the light source is a laser (this refers to “laser” in paragraph [0044] line 5 in Park), outputting a laser beam (The gray bold line is the output laser beam of the laser in Fig. 4 in Park), having an expanded beam diameter (this refers to “beam expander” in paragraph [0044] line 5 in Park) and the expanded beam diameter is 5 mm (this refers to “the patterned glass substrate is of 5 mm size after the beam expander expanding a laser beam two times” in paragraph [0044] lines 4-5 in Park).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Park to Kazuhiko to use a laser, outputting a laser beam, having an expanded beam diameter, and the expanded beam diameter is 5 mm for the purpose of optimizing the accuracy measurement of the intensity and transmittance of the quartz crucible (see paragraph [0037] lines 1-4 in Park).
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomoko, Kodama, and Kazuhiko as applied to claim 12 above, and further in view of Juvinall.
Regarding claim 21, Tomoko is silent with respect to the transmittance measurement apparatus according to Claim 12, wherein the light source includes: a laser light source outputting a laser beam; and a line generator converting the laser beam output from the laser light source into a laser line light.
Juvinall, from the same field of endeavor as Tomoko, discloses a laser light source outputting a laser beam (this refers to “Light source 50 is preferably a structured light source comprising a laser diode 64 for generating a light beam” in p. 9 paragraph 2 lines 4-5 and Fig. 2A in Juvinall) and having a line generator converting the laser beam output from the laser light source into a laser line light (this refers to “a line generator 68 for transforming the beam into a line.” in p. 9 paragraph 2 line 6 and Fig. 2A in Juvinall).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Juvinall to Kazuhiko to convert the laser beam into a laser line light using a line generator for the purpose of optimizing the measurement of the intensity and transmittance of the quartz crucible.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomoko, Kodama, and Kazuhiko as applied to claim 12 above, and further in view of Mitsumasa.
Regarding claim 22, Tomoko is silent with respect to the transmittance measurement apparatus according to Claim 21, wherein the spot length of the laser line light is 10 mm or more.  
Mitsumasa, from the same field of endeavor as Kazuhiko, discloses the spot length of the laser line light is 10 mm (This refers to “the line generator lens 5 has a width of 14 to 20 μm and a length of 10 mm” in paragraph [0013] lines 11-12 and item 9 in Fig. 1 in Mitsumasa. The laser line light is 10 mm.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Mitsumasa to Kazuhiko when modified by Juvinall to have the spot length of the laser line light 10 mm for the purpose of optimizing the precision and speed of the measurement of the transmittance of the quartz crucible (see paragraph [0009] lines 1-3 in Mitsumasa).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO FABIAN JR whose telephone number is (571)272-3632. The examiner can normally be reached M-F (8-12, 1-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO FABIAN JR/             Examiner, Art Unit 2877                                                                                                                                                                                           


/TARIFUR R CHOWDHURY/             Supervisory Patent Examiner, Art Unit 2886